Name: COMMISSION REGULATION (EC) No 2173/97 of 31 October 1997 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  beverages and sugar
 Date Published: nan

 1 . 11 . 97 I EN 1 Official Journal of the European Communities L 298/55 COMMISSION REGULATION (EC) No 2173/97 of 31 October 1997 fixing the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EC) No 1599/96 (2) and in particular Article 17 (5) (a) and ( 15), Whereas the commitments entered into with regard to refunds which may be granted for the export of agricul ­ tural products contained in goods not covered by Annex II to the Treaty may be jeopardized by the fixing in advance of high refund rates; whereas it is therefore necessary to take precautionary measures in such situa ­ tions without, however, preventing the conclusion of long-term contracts; whereas the fixing of a specific refund rate for the advance fixing of refunds is a measure which enables these various objectives to be met; Whereas Article 4 (5) (b) of Regulation (EC) No 1222/94 provides that in the absence of the proof referred to in Article 4 (5) (a) of that Regulation, a reduced rate of export refund has to be fixed, taking account of the amount of the production refund applicable , pursuant to Council Regulation (EEC) No 1010/86 (5), as last amended by Commission Regulation (EC) No 11 26/96 (% for the basic product in question , used during the assumed period of manufacture of the goods; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas Article 17 ( 1 ) and (2) of Regulation (EEC) No 1785/81 provides that the differences between the prices in international trade for the products listed in Article 1 ( 1 ) (a), (c), (d), ( f), (g) and (h) of that Regulation and prices within the Community may be covered by an export refund where these products are exported in the form of goods listed in the Annex to that Regulation; whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (*) as last amended by Regulation (EC) No 1909/97 (4) specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regulation (EEC) No 1785/81 ; HAS ADOPTED THIS REGULATION: Whereas, in accordance with Article 4 ( 1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilo ­ grams for each of the basic products in question must be fixed for each month; Article 1 The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 ( 1 ) and (2) of Regulation (EEC) No 1785/81 , exported in the form of goods listed in Annex I to Regulation (EEC) No 1785/81 , are fixed as shown in the Annex hereto . Whereas Article 17 (3) of Regulation (EEC) No 1785/81 and Article 1 1 of the Agreement on Agriculture concluded under the Uruguay Round lay down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing; Article 2Whereas the refunds fixed under this Regulation may be fixed in advance ; whereas the market situation over the next few months cannot be established at the moment; This Regulation shall enter into force on 1 November 1997 . (') OJ L 177, 1 . 7 . 1981 , p . 4. (2) OJ L 206, 16 . 8 . 1996, p . 43 . 0 OJ L 136, 31 . 5. 1994, p . 5 . 4) OJ L 268 , 1 . 10 . 1997, p . 20 . 0 OJ L 94, 9 . 4. 1986, p . 9. ( «) OJ L 150 , 25 . 6 . 1996, p . 3 L 298/56 | EN Official Journal of the European Communities 1 . 11 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1997. For the Commission Martin BANGEMANN Member of the Commission I. II . 97 PEN Official Journal of the European Communities L 298 /57 ANNEX to the Commission Regulation of 31 October 1997 fixing the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty Product Rate of refund in ECU/ 1 00 kg In case of advance fixing of refunds Other White sugar:  pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94  in all other cases 8,57 40,56 8,57 40,56 Raw sugar:  pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94  in all other cases 7,89 37,31 7,89 37,31 Syrups of beet sugar or cane sugar, other than the syrups obtained by dissolving white or raw sugar in the solid state , containing, in the dry state, 85 % or more by weight of sucrose (including invert sugar expressed as sucrose):  pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94  in all other cases 8,57 (4) x S (') 8,57 (4) x S (') 100 40,56 (4) x S (') 100 100 40,56 (4) x S (') 100 For syrups obtained by dissolving white or raw sugar in the solid state , whether or not the dissolving is followed by inversion the rate fixed above for 1 00 kg of white or raw sugar used for the dissolution Molasses   Isoglucose (2):  pursuant to Article 4 (5) (b) of Regulation (EC) No 1222/94  in all other cases 8,57 0 40,56 0 8,57f) 40,56 f) (') 'S ' represents in 100 kilograms of syrup  the sucrose content (including invert sugar expressed as sucrose) of the syrup in question , where the latter is not less than 98 % pure,  the extractable sugar content of the syrup in question, where the latter is not less than 85 % , but less than 98 % pure . (2) Products obtained by isomerization of glucose, which have a content by weight in the dry state of at least 41 % fructose and of which the total content by weight in the dry state of polysaccharides and oligosaccharides, including the di - or trisaccharides content, does not exceed 8,5 % . (-1 ) Amount of refund per 100 kilograms of dry matter. (4) The basic amount is not applicable to the product defined under point 2 of the Annex to Commission Regulation (EEC) No 3513/92 (OJ No L 355, 5 . 12. 1992, p. 12).